                   Case 4:20-cv-03237-HSG Document 17 Filed 07/22/20 Page 1 of 2
                                                                                                     Reset Form

 1                                     UNITED STATES DISTRICT COURT
 2                                  NORTHERN DISTRICT OF CALIFORNIA
 3     Michael Trujillo, et al.,                       )
                                                       )            4:20-cv-03237 -HSG
                                                           Case No: _______________
 4                                                     )
                                       Plaintiff(s),   )   APPLICATION FOR
 5                                                     )   ADMISSION OF ATTORNEY
              v.
                                                       )   PRO HAC VICE ; ORDER
 6      Check Agencies of California                   )   (CIVIL LOCAL RULE 11-3)
                                                       )
 7                                                     )
                                       Defendant(s).
                                                       )
 8
         I,    Patrick H. Peluso                  , an active member in good standing of the bar of
 9
       Colorado                    , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Plaintiff and the alleged Class              in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                       David Ratner                     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                 LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13     3900 E. Mexico Avenue, Suite 300                      1990 N. California Blvd., Suite 20
       Denver, CO 80210                                      Walnut Creek, CA 94596
14
      MY TELEPHONE # OF RECORD:                              LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15      720-213-0676                                              925-239-0899
      MY EMAIL ADDRESS OF RECORD:                            LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16   ppeluso@woodrowpeluso.com                                david@ratnermolineaux.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 47642        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:        7/10/2020                                    /s/ Patrick H. Peluso
22                                                                                   APPLICANT

23
                                         ORDER GRANTING APPLICATION
24                                 FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Patrick H. Peluso                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 7/22/2020
                                                              UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
Case 4:20-cv-03237-HSG Document 17 Filed 07/22/20 Page 2 of 2
